Exhibit 10.1

Execution Version

JPMORGAN CHASE BANK, N.A.

383 Madison Avenue

New York, New York 10179

November 26, 2018

Forrester Research, Inc.

60 Acorn Park Drive

Cambridge, MA 02140

Attention: Michael Doyle

Project Supernova

Commitment Letter

Ladies and Gentlemen:

You have advised JPMorgan Chase Bank, N.A. (“JPMorgan”, the “Commitment Party”,
“us” or “we”) that Forrester Research, Inc., a Delaware corporation (“you” or
the “Borrower”), intends to acquire, directly or indirectly, the outstanding
equity interests of the company you have identified to us as “Supernova” (the
“Target”) pursuant to the Merger Agreement and to consummate the other
transactions described on Exhibit A hereto. Capitalized terms used but not
defined herein are used with the meanings assigned to them on the Exhibits
attached hereto (such Exhibits, together with this letter, collectively, the
“Commitment Letter”).

 

1.

Commitments

In connection with the Transactions, JPMorgan is pleased to advise you of its
commitment to provide 100% of the aggregate amount of commitments in respect of
each of the Credit Facilities (JPMorgan, in such capacity, the “Initial Lender”)
upon the terms and conditions expressly set forth in this letter and Exhibits B
and C hereto (collectively, the “Term Sheets”), and the closing and funding of
the Facilities is subject only to the Exclusive Funding Conditions.

 

2.

Titles and Roles

It is agreed that:

(a) JPMorgan will act as sole lead arranger and sole bookrunner for the Credit
Facilities (acting in such capacities, the “Lead Arranger”); provided that the
Borrower agrees that JPMorgan may perform its responsibilities hereunder through
its affiliate, J.P. Morgan Securities LLC, and (b) JPMorgan will act as sole
administrative agent for the Credit Facilities (in such capacity, the
“Administrative Agent”).

You agree that no other agents, co-agents, arrangers, co-arrangers, bookrunners,
co-bookrunners, managers or co-managers will be appointed, no other titles will
be awarded and no compensation (other than that expressly contemplated by this
Commitment Letter and the Fee Letter referred to below) will be paid in
connection with obtaining commitments with respect to the Credit Facilities
unless you and we shall so reasonably agree (it being understood and agreed that
no other agent, co-agent, arranger, co-



--------------------------------------------------------------------------------

arranger, bookrunner, co-bookrunner, manager or co-manager shall be entitled to
greater economics in respect of the Credit Facilities than the Commitment
Party); provided that, (a) within 15 business days of the date of your
acceptance of this Commitment Letter (the “Acceptance Date”), you may appoint
one (1) additional lead arranger, bookrunner, manager, agent or co-agent in
respect of the Credit Facilities or confer other titles (but not a portion of
the compensatory economics contemplated hereby) in respect of the Credit
Facilities, and (b) you may appoint other Lenders as syndication agents,
co-syndication agents, documentation agents, co-documentation agents and other
similar titles (but not confer a portion of the compensatory economics
contemplated hereby) in consultation with us. It is further agreed that JPMorgan
will have “left lead” placement in any and all marketing materials used in
connection with the Credit Facilities.

 

3.

Syndication

We intend to syndicate the Credit Facilities to a group of lenders identified by
us in consultation with you and reasonably acceptable to you (such consent not
to be unreasonably withheld or delayed) (other than any Disqualified Institution
(as defined below) (collectively with the Initial Lender, the “Lenders”), in
each case, excluding (a) any person identified by you to us in writing prior to
the execution of this Commitment Letter, (b) any person that is (directly or
through a controlled subsidiary or portfolio company) a competitor of you, the
Target or your or its respective subsidiaries that is separately identified in
writing by you to us from time to time prior to the Closing Date (or, if after
the Closing Date, that is identified to the Administrative Agent), or (c) any
affiliate of any person identified in clause (a) or (b) (other than any
affiliate that is a bona fide debt fund or investment vehicle that is engaged
primarily in making, purchasing, holding or otherwise investing in loans,
commitments and similar extensions of credit in the ordinary course of business
for financial investment purposes and with respect to which no personnel
involved with the investment in the relevant competitor, or the management,
control or operation thereof, directly or indirectly, possesses the power to
direct or cause the investment policies of such fund, vehicle or entity) that is
(i) identified in writing by you from time to time or (ii) clearly identifiable
as an affiliate on the basis of its name (any such person in clause (a), (b) or
(c) above, a “Disqualified Institution”), which designation shall not have
retroactive effect to any prior assignment or pending trade to any Lender
permitted hereunder or under the Documentation at the time of such assignment
(but further assignments and participations shall be prohibited). The Commitment
Party intends to commence syndication efforts promptly, and you agree to assist
(and to use your commercially reasonable efforts to cause the Target to assist
to the extent practical and appropriate and not in contravention of the Merger
Agreement) the Commitment Party in completing a syndication reasonably
satisfactory to the Commitment Party and you, which assistance may include (in
each case, with respect to the Target, to the extent practical and appropriate
and not in contravention of the Merger Agreement) (A) your using commercially
reasonable efforts to ensure that the syndication efforts benefit from your and
the Target’s existing banking relationships, (B) facilitating direct contact
between appropriate members your senior management and certain non-legal
advisors (and using your commercially reasonable efforts to ensure such contact
between appropriate senior management of the Target to the extent practical and
appropriate and not in contravention of the Merger Agreement), on the one hand,
and the proposed Lenders, on the other hand, in all such cases at times and, if
applicable, locations, mutually agreed upon, (C) preparing and providing to the
Commitment Party (and using commercially reasonable efforts to cause the Target
or its advisors to prepare and provide to the extent practical and appropriate
and not in contravention of the Merger Agreement) all customary information with
respect to you and the Target and its subsidiaries and the Acquisition,
including all customary financial information and Projections (as defined below)
as the Commitment Party may reasonably request to be used in connection with the
arrangement and syndication of the Credit Facilities and (D) assisting (and
using your commercially reasonable efforts to cause the Target to assist to the
extent practical and appropriate and not in contravention of the Merger
Agreement) in the preparation of a customary confidential information memorandum
(the “Confidential Information Memorandum”) and other customary marketing
materials

 

2



--------------------------------------------------------------------------------

reasonably requested by the Lead Arranger to be used in connection with the
syndication of the Credit Facilities (all such information, memoranda and
material, “Information Materials”), (E) your hosting, with the Commitment Party,
of one or more meetings (but, in any event, not more than two (2)) (or, if you
and the Lead Arranger so agree, conference calls in lieu of any such meeting) of
prospective Lenders at times and locations to be mutually agreed (and using your
commercially reasonable efforts to cause the appropriate senior management of
the Target to be available for such meetings) and (F) ensuring that (and in the
case of the Target and its subsidiaries, limited your commercially reasonable
efforts to ensure that, to the extent practical and appropriate and not in
contravention of the Merger Agreement) there is no competing offering,
placement, arrangement or syndication of any debt securities or bank financing
(other than the Credit Facilities, any debt that we agree may remain
outstanding, any debt permitted under the Merger Agreement and any replacement,
extension or renewal of existing debt of the Borrower, the Target or any of
their respective subsidiaries that matures within one year of the date hereof)
by or on behalf of you or the Target and its subsidiaries without the consent of
the Lead Arranger, if such offering, placement, arrangement or syndication would
reasonably be expected to materially impair the primary syndication of the
Credit Facilities (it being agreed that any borrowings under any existing credit
facilities of the Target and other debt incurred in the ordinary course of
business by you, the Target or your and its respective subsidiaries, including,
without limitation, deferred purchase obligations, intercompany debt, capital
leases, purchase money financings and equipment financings are not restricted by
the foregoing). You understand and acknowledge that, following the Closing Date,
we may provide to market data collectors, such as league table, or other service
providers to the lending industry, information regarding the closing date, size,
type, purpose of, and parties to, the Credit Facilities.

Without limiting your obligations to assist with syndication efforts as set
forth herein, we agree that notwithstanding the Lead Arranger’s right to
syndicate the Credit Facilities and receive commitments with respect thereto,
other than in connection with a Joinder entered into in accordance with this
Commitment Letter, (i) the Initial Lender shall not be released or relieved from
its commitment hereunder (including, subject to the satisfaction or waiver of
the Exclusive Funding Conditions, the obligation to fund all of the Credit
Facilities on the Closing Date) in connection with any syndication, assignment
or participation of the Credit Facilities, including its commitments in respect
thereof, until after the initial funding of the Credit Facilities (including any
Revolving Loans requested to be funded on the Closing Date) on the Closing Date
has occurred, (ii) no assignment, participation or novation by the Initial
Lender shall become effective as between you and the Initial Lender with respect
to all or any portion of the Initial Lender’s commitments in respect of the
Credit Facilities until immediately after the initial funding of the Credit
Facilities on the Closing Date has occurred and (iii) unless you otherwise agree
in writing, the Initial Lender shall retain exclusive control over all rights
and obligations with respect to its commitments in respect of the Credit
Facilities, including all rights with respect to consents, modifications,
supplements, waivers and amendments, until immediately after the initial funding
of the Credit Facilities on the Closing Date has occurred.

The Commitment Party will manage, in consultation with you, all aspects of the
syndication of the Credit Facilities, including decisions as to the selection of
institutions to be approached and when they will be approached, when commitments
will be accepted, which institutions will participate, the allocation of the
commitments among the Lenders and the amount and distribution of fees among the
Lenders (in each case, subject to your consent, not to be unreasonably withheld
or delayed, and subject to the exclusion of Disqualified Institutions). You
hereby acknowledge and agree that the Lead Arranger is acting solely in the
capacity of an arm’s length contractual counterparty to the Borrower with
respect to the arrangement of the Credit Facilities (including in connection
with determining the terms of the Credit Facilities) and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person.

 

3



--------------------------------------------------------------------------------

In connection with our distribution to prospective Lenders of the Confidential
Information Memorandum and, upon our request, any other Information Materials,
you will execute and deliver to us a customary authorization letter authorizing
such distribution. The Confidential Information Memorandum will be accompanied
by a disclaimer exculpating you, the Target and us and your, its and our
respective affiliates with respect to any use thereof and of any related
Information Materials by the recipients thereof.

 

4.

Information

You hereby represent and warrant that (with respect to any information relating
to the Target and its subsidiaries, to your knowledge) (a) all written presented
information (including all Information Materials), other than the Projections,
any third-party memoranda or reports furnished, concerning you or the Target or
your or its respective affiliates and information of a general economic or
industry specific nature (the “Information”), that has been or will be made
available to us by you or any of your representatives in connection with the
transactions contemplated hereby, when taken as a whole, does not or will not,
when furnished to us, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements are made (giving effect to all
supplements thereto) and (b) the financial projections, budgets, estimates, and
other forward-looking information (the “Projections”) that have been or will be
made available to us by you or any of your representatives in connection with
the transactions contemplated hereby have been or will be prepared in good faith
based upon assumptions believed by you to be reasonable at the time prepared (it
being recognized by the Commitment Party that (i) such Projections are not to be
viewed as facts or a guarantee of performance and are subject to significant
uncertainties and contingencies many of which are beyond your control and
(ii) no assurance can be given that any particular projections will be realized
and that actual results during the period or periods covered by any such
Projections may differ from the projected results, and such differences may be
material). You agree that if, at any time prior to the later of the Closing Date
and the Syndication Date (as defined in the Fee Letter, you become aware that
any of the representations in the preceding sentence would be incorrect if such
Information or Projections were furnished at such time and such representations
were being made at such time, in any material respect, then you will (or, with
respect to the Information and Projections relating to the Target and its
subsidiaries, will use commercially reasonable efforts to) promptly supplement
(or, to the extent appropriate and not in contravention of the Merger Agreement,
use commercially reasonable efforts to cause the Target to promptly supplement)
the Information and the Projections so that (with respect to Information and
Projections relating to the Target and its subsidiaries, to your knowledge) such
representations when remade would be correct, in all material respects, under
those circumstances. You understand that in arranging and syndicating the Credit
Facilities we may use and rely on the Information and Projections without
independent verification thereof. It is understood and agreed that none of the
making of any representation or warranty under this Section 4, the provision of
any supplement to any Information or the Projections, nor the accuracy of any
such representation, warranty or supplement shall constitute a condition
precedent to the commitments hereunder or the availability of the Credit
Facilities on the Closing Date.

 

5.

Fees

As consideration for the commitments and agreements of the Commitment Party
hereunder, you agree to pay or cause to be paid the fees described in the Fee
Letter dated the date hereof and delivered herewith (the “Fee Letter”) on the
terms and subject to the conditions set forth therein.

 

4



--------------------------------------------------------------------------------

6.

Conditions

Notwithstanding anything in this Commitment Letter, the Fee Letter, the
Facilities Documentation (as defined below) or any other letter agreement or
other undertaking concerning the financing of the transactions contemplated
hereby to the contrary, (a) Commitment Party’s commitments hereunder are subject
only to the Exclusive Funding Conditions and (b) to the extent the Specified
Merger Agreement Representations (as defined below) with respect to the Target
and its subsidiaries are qualified or subject to “material adverse effect,” the
definition thereof shall be “Material Adverse Effect” as defined in the Merger
Agreement for purposes of the representation and warranties made or to be made
on or as of the Closing Date. Upon satisfaction (or waiver by the Commitment
Party) of the Exclusive Funding Conditions, the initial funding of the Credit
Facilities shall occur; it being understood that there are no conditions
(implied or otherwise) to the commitments hereunder (including compliance with
the terms of this Commitment Letter, the Fee Letter or the definitive
documentation for the Credit Facilities (such documentation, the “Facilities
Documentation”, which shall include the Limited Conditionality Provisions and be
consistent with the terms contained in this Commitment Letter)) other than the
Exclusive Funding Conditions.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Facilities Documentation or any other letter agreement or other undertaking
concerning the financing of the Transactions to the contrary, (a) the only
representations and warranties the accuracy of which shall be a condition to the
availability of the Credit Facilities on the Closing Date shall be (i) such of
the representations made by or with respect to the Target and its subsidiaries
in the Merger Agreement as are material to the interests of the Lenders, but
only to the extent that you or your affiliates have the right (determined
without regard to any notice requirement) to decline to close under the Merger
Agreement or to terminate your (or their )obligations under the Merger Agreement
or to decline to consummate the Acquisition as a result of a breach of such
representations in the Merger Agreement, in each case, without incurring any
liability for any termination payment, “break-up” fee or other material expense
(to such extent, the “Specified Merger Agreement Representations”) and (ii) the
Specified Representations (as defined below) made by the Loan Parties in the
Facilities Documentation (the representations described in clauses (i) and (ii)
being the “Closing Date Representations”) and (b) the terms of the Facilities
Documentation and other closing deliverables shall be in a form such that they
do not impair the availability or funding of the Credit Facilities on the
Closing Date if the Exclusive Funding Conditions are satisfied or waived, it
being understood that, to the extent any lien search or security interest in the
Collateral is not or cannot be provided on the Closing Date (other than (x) the
pledge and perfection of Collateral with respect to which a lien may be
perfected by the filing of financing statements under the Uniform Commercial
Code (“UCC”), and (y) the delivery of equity certificates and transfer powers
for such equity interests that are “certificated securities” (as defined in
Article 8 of the UCC) of the Target and domestic restricted subsidiaries of the
Borrower and the Target that are part of the Collateral; provided that, to the
extent that you have used commercially reasonable efforts to procure the
delivery thereof prior to the Closing Date, certificated equity interests of the
Target’s subsidiaries will only be required to be delivered on the Closing Date
pursuant to the terms set forth above if such certificates are actually received
from the Target prior to the Closing Date)) after your use of commercially
reasonable efforts to do so without undue burden or expense, then the provision
and/or perfection, as applicable, of any such lien search or security interest
in such Collateral shall not constitute a condition precedent to the
availability of the Credit Facilities, but shall instead be provided not later
than 60 days following the Closing Date (or such longer period as the
Administrative Agent may agree). For purposes hereof, “Specified
Representations” means the representations and warranties set forth in the
Facilities Documentation relating to corporate or other organizational existence
of the Loan Parties; power and authority, due authorization, execution and
delivery of, and enforceability of, the Facilities Documentation; no conflicts
with organizational documents, in each case (other than with respect to
corporate or other organizational existence) related to the due authorization,
execution, delivery and

 

5



--------------------------------------------------------------------------------

performance of the Facilities Documentation; solvency as of the Closing Date
(after giving effect to the Transactions) of the Borrower and its subsidiaries
on a consolidated basis (with solvency to be defined in a manner consistent with
the certificate attached as Exhibit D hereto); Federal Reserve margin
regulations; the Investment Company Act; PATRIOT Act; use of proceeds not
violating OFAC, FCPA and other applicable sanctions and anti-corruption laws;
and creation, validity and perfection of security interests in the Collateral
(subject to customary permitted liens to be agreed) and subject in all respects
to the foregoing provisions of this paragraph. This paragraph, and the
provisions herein, shall be referred to as the “Limited Conditionality
Provisions.”

 

7.

Indemnification and Expenses

You agree (a) to indemnify and hold harmless the Commitment Party, its
affiliates and its and their respective directors, officers, employees,
advisors, agents and other representatives (each, an “indemnified person”) from
and against any and all losses (excluding lost profits), claims, damages and
liabilities to which any such indemnified person may become subject arising out
of or in connection with this Commitment Letter, the Fee Letter, the Credit
Facilities, the use of the proceeds thereof or the Acquisition and the
Transactions or any claim, litigation, investigation or proceeding (a
“Proceeding”) relating to any of the foregoing, regardless of whether any
indemnified person is a party thereto, whether or not such Proceedings are
brought by you, your equity holders, affiliates, creditors or any other person,
and to reimburse each indemnified person upon demand (together with reasonable
backup documentation) for any reasonable and documented legal or other
out-of-pocket expenses incurred in connection with investigating or defending
any of the foregoing (but limited, in the case of legal expenses, to (x) one
counsel to such indemnified persons taken as a whole, (y) to the extent
reasonably necessary, one local counsel in each relevant material jurisdiction
(which may include a single firm of local counsel acting in multiple
jurisdictions) and (z) in the case of any actual or perceived conflict of
interest, after receipt of your consent (which shall not be unreasonably
withheld, delayed or conditioned), one additional counsel and, if necessary, one
additional local counsel in each relevant material jurisdiction (which may
include a single firm of local counsel acting in multiple jurisdictions) to such
indemnified persons taken as a whole), provided that the foregoing indemnity
will not, as to any indemnified person, apply to losses, claims, damages,
liabilities or related expenses (i) to the extent they are found by a final,
nonappealable judgment of a court of competent jurisdiction to arise from the
willful misconduct, bad faith or gross negligence of such indemnified person or
its control affiliates, directors, officers or employees (collectively, the
“Related Parties”), (ii) to the extent they are found by a final, nonappealable
judgment of a court of competent jurisdiction to arise from the breach of an
indemnified person’s funding obligations or any other material breach of its (or
its Related Parties’) obligations under this Commitment Letter, the Fee Letter
or the Facilities Documentation or (iii) to the extent relating to or arising
out of any disputes brought by an indemnified person against any other
indemnified person that do not involve an act or omission by you or any of your
affiliates (other than any claims against an indemnified person in its capacity
as Administrative Agent or Lead Arranger) and (b) (x) regardless of whether the
Closing Date occurs, to reimburse the Commitment Party and its affiliates for
all reasonable and documented out-of-pocket expenses (other than legal fees and
expenses) that have been invoiced at least (3) Business Days’ prior to the
Closing Date or, following termination or expiration of the commitments
hereunder (or, if not so invoiced, promptly following the Closing Date or such
termination or expiration of the commitments hereunder) (including due diligence
expenses, syndication expenses and travel expenses) (provided that, in the event
the Closing Date does not occur, your reimbursement obligations under this
clause (x) shall not exceed $10,000) and, (y) if the Closing Date occurs, the
fees, charges and disbursements of one outside counsel to the Commitment Party
and to the extent reasonably necessary, one local counsel in each relevant
material jurisdiction (which may include a single firm of local counsel acting
in multiple jurisdictions) to the Commitment Party, in each case, incurred in
connection with each of the Credit Facilities and any related documentation
(including this Commitment Letter and the Facilities Documentation) or the
administration, amendment, modification or waiver thereof. It is further agreed

 

6



--------------------------------------------------------------------------------

that the Commitment Party shall only have liability to you (as opposed to any
other person) and that the Commitment Party shall be liable solely in respect of
its own commitment to the Credit Facilities on a several, and not joint, basis
with any other party committing to the Credit Facilities. No indemnified person
shall be liable for any damages arising from the use by others of Information or
other materials obtained through electronic, telecommunications or other
information transmission systems, except to the extent any such damages are
found by a final, nonappealable judgment of a court of competent jurisdiction to
arise from the gross negligence, bad faith or willful misconduct of, or material
breach of this Commitment Letter or the Facilities Documentation by, such
indemnified person (or any of its Related Parties). None of the indemnified
persons or you, the Target or any of your or their respective affiliates or the
respective directors, officers, employees, advisors, and agents of the foregoing
shall be liable for any indirect, special, punitive or consequential damages in
connection with this Commitment Letter, the Fee Letter, the Credit Facilities or
the transactions contemplated hereby, provided that nothing contained in this
sentence shall limit your indemnity obligations to the extent set forth in this
Section 7.

You shall not be liable for any settlement of any Proceeding (or expenses
related thereto) effected without your written consent (which consent shall not
be unreasonably withheld or delayed it being understood that the withholding of
consent due to non-satisfaction of any of the conditions described in clauses
(a) and (b) of the succeeding sentence (with “you” being substituted for
“indemnified person” in each such clause) shall be deemed reasonable), but if
settled with your written consent, or if there is a final judgment in any such
Proceeding, you agree to indemnify and hold harmless each indemnified person to
the extent and in the manner set forth above. You shall not, without the prior
written consent of an indemnified person (which consent shall not be
unreasonably withheld, conditioned or delayed), effect any settlement of any
pending or threatened (in writing) Proceeding against an indemnified person in
respect of which indemnity could have been sought hereunder by such indemnified
person unless (a) such settlement includes an unconditional release of such
indemnified person in form and substance reasonably satisfactory to such
indemnified person from all liability or claims that are the subject matter of
such Proceeding. and (b) such settlement does not include any statement as to
any admission of fault, culpability or a failure to act by or on behalf of such
indemnified person.

In case any Proceeding is instituted involving any indemnified person for which
indemnification will be sought hereunder by such indemnified person, then such
indemnified person will use commercially reasonable efforts to notify you
promptly of the commencement of such Proceeding; provided that the failure so to
notify you will not relieve you from any liability that you may have to such
indemnified person pursuant to this Section 7, unless your rights and defense of
such matter are materially adversely affected by such failure to notify you. If
an indemnifying party has reimbursed any indemnified person for any legal or
other expenses, and there is a final and non-appealable determination by a court
of competent jurisdiction that the indemnified person was not entitled to
indemnification or contribution rights with respect to such payment pursuant to
this Section 7, then the indemnified person shall promptly refund such amount.

 

8.

Sharing of Information, Absence of Fiduciary Relationship, Affiliate Activities

You acknowledge that the Commitment Party and its affiliates may be providing
debt financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise. The
Commitment Party will not use confidential information obtained from you by
virtue of the transactions contemplated by this Commitment Letter or its other
relationships with you in connection with the performance by the Commitment
Party of services for other companies, and the Commitment Party will not furnish
any such information to other companies. You also acknowledge that the
Commitment Party has no obligation to use in connection with the transactions
contemplated by this Commitment Letter, or to furnish to you, confidential
information obtained from other companies.

 

7



--------------------------------------------------------------------------------

You agree that the Commitment Party will act under this Commitment Letter as an
independent contractor and that nothing in this Commitment Letter will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Commitment Party and you and your respective equity
holders or your and their respective affiliates. You acknowledge and agree that
(i) the transactions contemplated by this Commitment Letter are arm’s-length
commercial transactions between the Commitment Party and, if applicable, its
affiliates, on the one hand, and you, on the other, (ii) in connection therewith
and with the process leading to such transaction the Commitment Party and, if
applicable, its affiliates, is acting solely as a principal and has not been, is
not and will not be acting as an advisor, agent or fiduciary of you, your
management, equity holders, creditors, affiliates or any other person, and
(iii) the Commitment Party and, if applicable, its affiliates, has not assumed
an advisory or fiduciary responsibility or any other obligation in favor of you
or your affiliates with respect to the transactions contemplated hereby or the
process leading thereto (irrespective of whether the Commitment Party or any of
its affiliates has advised or is currently advising you or your affiliates on
other matters) except the obligations expressly set forth in this Commitment
Letter. You further acknowledge and agree that (i) you are responsible for
making your own independent judgment with respect to such transactions and the
process leading thereto, (ii) you are capable of evaluating and understand and
accept the terms, risks and conditions of the transactions contemplated hereby,
and JPMorgan shall have no responsibility or liability to you with respect
thereto, and (iii) as Lead Arranger, JPMorgan is not advising the Borrower as to
any legal, tax, investment, accounting, regulatory or any other matters in any
jurisdiction, and you shall consult with your own advisors concerning such
matters and you shall be responsible for making your own independent
investigation and appraisal of the transactions contemplated hereby. Any review
by JPMorgan of the Borrower, the transactions contemplated hereby or other
matters relating to such transactions will be performed solely for the benefit
of JPMorgan and shall not be on behalf of the Borrower. The Borrower agrees that
it will not assert any claim against any Arranger based on an alleged breach of
fiduciary duty by the Lead Arranger in connection with this Commitment Letter
and the transactions contemplated hereby.

You further acknowledge that the Commitment Party is a full service securities
or banking firm engaged in securities trading and brokerage activities as well
as providing investment banking and other financial services. In the ordinary
course of business, the Commitment Party may provide investment banking and
other financial services to, and/or acquire, hold or sell, for its own accounts
and the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, you and other
companies with which you may have commercial or other relationships. With
respect to any securities and/or financial instruments so held by the Commitment
Party or any of its customers, all rights in respect of such securities and
financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.

 

9.

Confidentiality

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letter nor any of their terms or substance
shall be disclosed by you, directly or indirectly, to any other person with the
prior written consent of the Commitment Party except (a) your affiliates and
your and your affiliates’ officers, directors, employees, affiliates, members,
partners, stockholders, attorneys, accountants, agents and advisors, in each
case on a confidential basis, (b) the Target and its affiliates and their
respective officers, directors, employees, affiliates, members, partners,
stockholders, attorneys, accountants, agents and advisors, in each case on a
confidential basis (provided that any disclosure of the Fee Letter or its terms
or substance to the Target or its officers, directors, employees, attorneys,
accountants, agents or advisors shall be redacted in respect of provisions
therein relating to pricing, fees and other economic terms of the Credit
Facilities), (b) in any legal, judicial or administrative proceeding or as
otherwise required by any applicable law or regulation or as requested by a
governmental authority (in which case you agree, to the extent permitted by law
or regulation, to inform

 

8



--------------------------------------------------------------------------------

us promptly in advance thereof), (c) this Commitment Letter and the existence
and contents hereof (but not the Fee Letter or the contents thereof other than
the existence thereof and the contents thereof as part of projections, pro forma
information and a generic disclosure of aggregate sources and uses to the extent
customary in marketing materials, funds flow memoranda or in any other required
public filings related to the Transaction) may be disclosed in any syndication
or other marketing material in connection with the Credit Facilities or in
connection with any public filing requirement or in a funds flow memoranda,
(d) the Term Sheets may be disclosed to potential Lenders, (e) the Term Sheets
may be disclosed to any rating agency in connection with obtaining ratings for
the Borrower and/or the Credit Facilities, (f) to the extent any such
information becomes publicly available other than by reason of disclosure by you
or your affiliates in violation of this paragraph and (g) in connection with the
enforcement of rights or remedies hereunder or under the Fee Letter or the
Facilities Documentation or in connection with any suit, action or proceeding
relating to this Commitment Letter, the Fee Letter, the Facilities Documentation
or the transactions contemplated hereby or thereby.

The Commitment Party agrees, on behalf of itself and its affiliates and Related
Parties to use all information delivered to the Commitment Party or its
affiliates by you or the Target or your or its respective affiliates and
representatives in connection with the Acquisition and the related transactions
solely for the purposes of providing the services that are the subject of this
Commitment Letter and to treat confidentially all such information; provided,
however, that nothing herein shall prevent the Commitment Party from disclosing
any such information (a) to rating agencies, (b) to any Lenders or participants
or prospective Lenders or participants, (c) in any legal, judicial,
administrative proceeding or other compulsory process or as required by
applicable law or regulations (in which case the Commitment Party shall promptly
notify you, in advance, to the extent permitted by law), (d) upon the request or
demand of any regulatory authority having jurisdiction over the Commitment Party
or its affiliates (in which case such Commitment Party shall, except with
respect to any ordinary course audit or examination conducted by accountants or
any regulatory authority exercising examination or regulatory authority,
promptly notify you, in advance, to the extent permitted by law), (e) to the
employees, legal counsel, independent auditors, professionals and other experts
or agents of the Commitment Party (collectively, “Representatives”) who are
informed of the confidential nature of such information and are obligated to or
otherwise agree to keep information of this type confidential to terms no less
restrictive than those contained herein, (f) to any of its respective affiliates
(provided that any such affiliate is advised of its obligation to retain such
information as confidential, and the Commitment Party shall be responsible for
its affiliates’ compliance with this paragraph) solely in connection with the
Acquisition and any related transactions, (g) to the extent that such
information is received by the Commitment Party from a third party that is not,
to the Commitment Party’s knowledge, subject to contractual or fiduciary
confidentiality obligations owing to you with respect to such information,
(h) to the extent that such information is independently developed by the
Commitment Party or any of its affiliates, (i) to the extent any such
information becomes publicly available other than by reason of disclosure by the
Commitment Party, its affiliates or Representatives in breach of this Commitment
Letter, and (j) for purposes of establishing a “due diligence” defense.
Notwithstanding anything contained herein or in any Facilities Documentation to
the contrary, no such disclosure shall be made to any Disqualified Institution.
The provisions of this paragraph shall automatically terminate one year
following the date of this Commitment Letter; provided that, if the Closing Date
occurs, these provisions shall terminate on the Closing Date, and this
Commitment Letter shall be subject to the confidentiality provisions of the
Facilities Documentation.

 

10.

Miscellaneous

This Commitment Letter shall not be assignable by any party hereto without the
prior written consent of the Commitment Party or you, as applicable (and any
purported assignment without such consent shall be null and void), is intended
to be solely for the benefit of the parties hereto and the indemnified persons
and is not intended to and does not confer any benefits upon, or create any
rights in

 

9



--------------------------------------------------------------------------------

favor of, any person other than the parties hereto and the indemnified persons
to the extent expressly set forth herein; provided that you may assign this
Commitment Letter on the Closing Date to one or more of your affiliates that is
a newly formed domestic “shell” company controlled, directly or indirectly, by
you to effect the consummation of the Acquisition. Subject to the limitations
set forth in this Commitment Letter, the Commitment Party reserves the right to
employ the services of its affiliates in providing services contemplated hereby
and to allocate, in whole or in part, to its affiliates certain fees payable to
the Commitment Party in such manner as the Commitment Party and its affiliates
may agree in their sole discretion. This Commitment Letter may not be amended or
waived except by an instrument in writing signed by you and the Commitment
Party. This Commitment Letter may be executed in any number of counterparts,
each of which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed signature page of this
Commitment Letter by facsimile or electronic transmission (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart hereof. This
Commitment Letter and the Fee Letter are the only agreements that have been
entered into among us and you with respect to the Credit Facilities and set
forth the entire understanding of the parties with respect thereto. This
Commitment Letter and any claim or controversy arising hereunder or related
hereto shall be governed by, and construed and interpreted in accordance with,
the laws of the State of New York; provided that (i) the determination of the
accuracy of any Specified Merger Agreement Representation and whether as a
result of the inaccuracy thereof you (or your affiliate) have the right to
terminate your (or its) obligations under the Merger Agreement, or decline to
consummate the transactions contemplated by the Merger Agreement, (ii) the
interpretation of the definition of “Material Adverse Effect” (as defined in the
Merger Agreement) and whether a “Material Adverse Effect” (as defined in the
Merger Agreement) has occurred and (iii) the determination of whether the
Acquisition has been consummated in accordance with the terms of the Merger
Agreement shall, in each case, be governed by, and construed in accordance with,
the laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws of the State of Delaware
or any other jurisdiction that would cause the application of the laws of any
jurisdiction other than the laws of the State of Delaware (the “Merger Agreement
Governing Law” and the matters referred to in clauses (i) through (iii) of this
proviso, the “Merger Agreement Related Matters”).

You and we (and, to the extent the benefits herein are accepted by such persons
and entities, each other indemnified person) hereby irrevocably and
unconditionally submits, for itself and its property to the exclusive
jurisdiction and venue of the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan (or if such court lacks
subject matter jurisdiction, the Supreme Court of the State of New York sitting
in the Borough of Manhattan) and any appellate court of the foregoing over any
suit, action or proceeding arising out of or relating to the Transactions or the
other transactions contemplated hereby, this Commitment Letter or the Fee Letter
or the performance of services hereunder or thereunder or for recognition or
enforcement of any judgment and agrees that all claims in respect of any such
action or proceeding shall be heard and determined in such New York state or, to
the extent permitted by law, in such federal court and (b) agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. You and we agree that service of any process, summons, notice
or document by registered mail addressed to you or us at the applicable address
above shall be effective service of process for any suit, action or proceeding
brought in any such court. You and we hereby irrevocably and unconditionally
waive, to the fullest extent you and we may legally and effectively do so, any
objection to the laying of venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding has
been brought in any inconvenient forum. YOU AND WE (AND, TO THE EXTENT THE
BENEFITS HEREIN ARE ACCEPTED BY SUCH PERSONS AND ENTITIES, EACH OTHER
INDEMNIFIED PERSON) HEREBY IRREVOCABLY AGREE TO WAIVE TRIAL BY JURY IN ANY SUIT,
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THE TRANSACTIONS, THIS COMMITMENT LETTER OR THE FEE
LETTER OR THE PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

 

10



--------------------------------------------------------------------------------

The Commitment Party hereby notifies you that, pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law on October 26,
2001) (the “PATRIOT Act”) and the requirements of 31 C.F.R. § 1010.230 (the
“Beneficial Ownership Regulation”), it is required to obtain, verify and record
information that identifies the Borrower and each Guarantor, which information
includes names, addresses, tax identification numbers and other information that
will allow such Lender to identify the Borrower and each Guarantor in accordance
with the PATRIOT Act and the Beneficial Ownership Regulation. This notice is
given in accordance with the requirements of the PATRIOT Act and the Beneficial
Ownership Regulation, as applicable, and is effective for the Commitment Party
and each Lender.

The indemnification, fee, expense, jurisdiction, waiver of jury trial, services
of process, governing law, syndication and confidentiality provisions contained
herein and in the Fee Letter shall remain in full force and effect regardless of
whether Facilities Documentation shall be executed and delivered and
notwithstanding the termination of this Commitment Letter or the commitments
hereunder; provided that your obligations under this Commitment Letter (other
than your obligations with respect to (a) assistance to be provided in
connection with the syndication thereof (including as to the provision of
information and representations with respect thereto), which shall terminate on
the later of (x) the Closing Date and (y) the Syndication Date and
(b) confidentiality, which shall terminate as set forth herein) shall
automatically terminate and be superseded by the provisions of the Facilities
Documentation upon the initial funding thereunder, and you shall automatically
be released from all liability in connection therewith at such time.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and the Fee Letter by
returning to us (or our legal counsel) executed counterparts of this Commitment
Letter and the Fee Letter not later than 11:59 p.m., New York City time, on
November 29, 2018. This offer will automatically expire at such time if we have
not received such executed counterparts in accordance with the preceding
sentence. If you do so execute and deliver to us (or our legal counsel) this
Commitment Letter and the Fee Letter at or prior to such time, we agree to hold
our commitment to provide the Credit Facilities and our other undertakings in
connection therewith available for you until the Expiration Date (as defined
below), and, in the event that the initial borrowing under the Credit Facilities
does not occur on or before the Expiration Date (other than as a result of the
breach of the funding obligations or other material obligations of any
Commitment Party or its Related Parties hereunder or under the Facilities
Documentation), then this Commitment Letter and the commitments hereunder shall
automatically terminate unless we shall, in our discretion, agree to an
extension. “Expiration Date” means the earliest of (i) 11:59 p.m., New York City
time, on March 4, 2019, (ii) the closing of the Acquisition without the use of
the Credit Facilities and (iii) the valid termination of the Merger Agreement
prior to the closing of the Acquisition.

 

11



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours, JPMORGAN CHASE BANK, N.A. By:  

/s/ Amy U. Lessner

Name:   Amy U. Lessner Title:   Executive Director

Commitment Letter Signature Page



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first written above:

 

FORRESTER RESEARCH, INC. By:  

/s/ Michael Doyle

Name:   Michael Doyle Title:   Chief Financial Officer

Commitment Letter Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

PROJECT SUPERNOVA

TRANSACTION SUMMARY

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached and in
Exhibits B and C thereto.

The Borrower will acquire (the “Acquisition”), directly or indirectly, the
outstanding equity interests of the Target pursuant to an Agreement and Plan of
Merger (together with all exhibits, schedules and disclosure letters thereto,
the “Merger Agreement”) dated as of November 26, 2018 among the Target, the
Borrower, Supernova Acquisition Corp., a Delaware corporation (“AcquisitionCo”)
and a direct or indirect wholly-owned subsidiary of the Borrower, and the seller
representative referred to therein, pursuant to which, on the Closing Date,
AcquisitionCo will merge with and into the Target, with the Target being the
surviving corporation and a direct or indirect wholly-owned subsidiary of the
Borrower. In connection therewith, it is intended that:

(a)    the Borrower will obtain senior secured credit facilities (the “Credit
Facilities”) in an aggregate amount of $200.0 million comprised of (i) a
$125.0 million term loan facility, and (ii) a $75.0 million revolving credit
facility, each as described in Exhibit B; and

(b)    the proceeds of the Credit Facilities on the Closing Date will be applied
(i) to pay the cash consideration for the Acquisition and (ii) to pay the fees
and expenses incurred in connection with the Transactions (such fees and
expenses, the “Transaction Costs”).

The transactions described above are collectively referred to herein as the
“Transactions”. For purposes of this Commitment Letter and the Fee Letter,
“Closing Date” shall mean the date of the satisfaction or waiver of the
Exclusive Funding Conditions and the initial funding of the Credit Facilities.



--------------------------------------------------------------------------------

EXHIBIT B

PROJECT SUPERNOVA

$200.0 Million

Credit Facilities

Summary of Terms and Conditions

Set forth below is a summary of the principal terms and conditions for the
Credit Facilities. Capitalized terms used but not defined in this Exhibit B
shall have the meanings set forth in the Commitment Letter to which this Exhibit
B is attached and in Exhibits A and C attached thereto.

1. PARTIES

 

Borrower:    Forrester Research, Inc., a Delaware corporation (the “Borrower”).
Guarantors:    Each of the Borrower’s direct and indirect, existing and future,
U.S. wholly-owned subsidiaries (other than any such subsidiary (u) substantially
all of the assets of which consist of equity interests or indebtedness of one or
more foreign subsidiaries that are “controlled foreign corporations” within the
meaning of Section 957 of the Internal Revenue Code of 1986, as amended (such
corporations, “CFCs” and each such subsidiary described in this clause (u), a
“FSHCO”), (v) that is a direct or indirect subsidiary of a CFC, (w) that has
been designated as an unrestricted subsidiary or that is securitization
subsidiary, captive insurance subsidiary or not-for-profit subsidiary, (x) that
is below a materiality threshold (based on assets and revenues) to be agreed,
(y) that is not permitted by law, regulation, or a contractual obligation
binding on a subsidiary (in the case of a contractual obligation, to the extent
in existence on the Closing Date or at the time a subsidiary becomes a
restricted subsidiary (to the extent not entered into in contemplation of the
acquisition of such subsidiary)) to provide such guarantee, or would require
governmental or regulatory consent, approval, license or authorization to
provide such guarantee (unless such consent, approval, license or authorization
has been received) or for which the provision of such guarantee would result in
adverse tax consequence to the Borrower, or any of the Borrower’s subsidiaries
(as reasonably determined by the Borrower) or (z) with respect to which, in the
judgment of the Administrative Agent and the Borrower, the cost or other
consequences of providing a guarantee would be excessive in relation to the
benefits to be obtained by the Lenders therefrom) (any of the foregoing entities
that provides a Guarantee, the “Guarantors”; and together with the Borrower, the
“Loan Parties”). Guarantees shall exclude swap obligations to the extent not
permitted by the Commodity Exchange Act, or any regulation thereunder, by virtue
of a subsidiary failing to constitute an “eligible contract participant”.



--------------------------------------------------------------------------------

Sole Lead Arranger and Sole Bookrunner:    JPMorgan Chase Bank, N.A. (in such
capacity, the “Lead Arranger”). Administrative Agent:    JPMorgan Chase Bank,
N.A. (in such capacity, the “Administrative Agent”). Lenders:    A syndicate of
banks, financial institutions and other entities arranged by the Commitment
Party and consented to by the Borrower (such consent not to be unreasonably
withheld or delayed), other than any Disqualified Institution (collectively, the
“Lenders”).

2. TYPES AND AMOUNTS OF CREDIT FACILITIES

A. Term Loan Facility

 

Type and Amount:    A five-year term loan facility (the “Term Loan Facility”) in
an aggregate principal amount of $125.0 million (the loans thereunder, the “Term
Loans”). Maturity and Amortization:    The Term Loans will mature on the date
that is five years after the Closing Date (the “Term Maturity Date”).    The
Term Loans shall be repayable in equal quarterly installments in each year below
in an aggregate amount for such year equal to the percentage set forth opposite
such year of the aggregate principal amount of Term Loans funded on the Closing
Date:    Year    Percentage       1           5       2           7.5       3   
       10       4           10       5           12.5    The balance of the Term
Loans will be repayable on the Term Maturity Date. Availability:    The Term
Loans shall be made in a single drawing on the Closing Date. Repayments and
prepayments of the Term Loans may not be reborrowed. Use of Proceeds:    The
proceeds of the Term Loans will be used to finance all or a portion of the
Transaction Costs and the cash consideration for the Transactions.

 

B-2



--------------------------------------------------------------------------------

B. Revolving Facility:

 

Type and Amount:    A five-year revolving facility (the “Revolving Facility”;
the commitments thereunder, the “Revolving Commitments”) in an aggregate
principal amount of $75.0 million (the loans thereunder, the “Revolving Loans”;
and together with the Term Loans, the “Loans”). Availability and Maturity:   
The Revolving Facility shall be available on a revolving basis during the period
commencing on the Closing Date and ending on the date that is five years after
the Closing Date (the “Revolving Termination Date”), which, in the case of ABR
Revolving Loans, will be made available on a same-day basis. The Revolving
Commitments will expire, and the Revolving Loans will mature, on the Revolving
Termination Date. No more than $50.0 million of Revolving Loans shall be made on
the Closing Date. Letters of Credit:    A portion of the Revolving Facility not
in excess of an amount to be agreed upon shall be available for the issuance of
letters of credit (the “Letters of Credit”) by the Administrative Agent or other
Lenders under the Revolving Facility reasonably satisfactory to the
Administrative Agent and the Borrower (in such capacity, the “Issuing Lender”).
No Letter of Credit shall have an expiration date after the earlier of (a) one
year after the date of issuance unless consented to by the Issuing Lender and
(b) five business days prior to the Revolving Termination Date (unless the
Borrower agrees to cash collateralize, back stop or provide other credit support
for such Letter of Credit prior to such date in a manner reasonably acceptable
to the applicable Issuing Lender), provided that any Letter of Credit with a
one-year tenor may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(b) above).    Drawings under any Letter of Credit shall be reimbursed by the
Borrower (whether with its own funds or with the proceeds of Revolving Loans)
within one business day of written notice of a drawing (or two business days, if
notice is given after a time to be agreed on a business day). To the extent that
the Borrower does not so reimburse the Issuing Lender, the Lenders under the
Revolving Facility shall be irrevocably and unconditionally obligated to fund
participations in the reimbursement obligations on a pro rata basis.

 

B-3



--------------------------------------------------------------------------------

Use of Proceeds:    The proceeds of the Revolving Loans shall be used to finance
(a) in part the Transaction and (b) the working capital needs and general
corporate purposes of the Borrower and its subsidiaries. C. Incremental
Facility:    The Facilities Documentation will permit the Borrower to add one or
more incremental term loan A facilities to the Credit Facilities (each, an
“Incremental Term Facility”) and/or increase commitments under the Revolving
Facility (any such increase, an “Incremental Revolving Facility”; together with
any Incremental Term Facilities, the “Incremental Facilities”) in an aggregate
principal amount of up to $50.0 million; provided that (i) no Lender will be
required to participate in any such Incremental Facility, (ii) subject to the
Borrower’s ability to make an LCA Election, no event of default or default
exists or would exist after giving effect thereto, (iii) subject to the
Borrower’s ability to make an LCA Election, on a pro forma basis after giving
effect to the incurrence of any such Incremental Facility (assuming, in the case
of any Incremental Revolving Facilities, the full drawing thereunder and after
giving effect to other permitted pro forma adjustment events and any permanent
repayment of indebtedness after the beginning of the relevant determination
period but prior to or simultaneous with such borrowing), the Borrower is in
compliance with the Financial Covenants (as defined below) recomputed as of the
last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available (it being understood that the proceeds of any
Incremental Facility will be disregarded in any netting calculations in
determining compliance with such ratios), (iv) subject to the Borrower’s ability
to make an LCA Election the representations and warranties in the Facilities
Documentation shall be true and correct in all material respects immediately
prior to, and after giving effect to, the incurrence of such Incremental
Facility, (v) with respect to any Incremental Term Facility, the maturity date
and weighted average life to maturity of any such Incremental Term Facility
shall be no earlier than the latest maturity date and weighted average life to
maturity, respectively, of any then existing term loan facility (determined
without giving effect to any prepayments that reduce amortization, (vi) any
Incremental Revolving Facility shall be on the same terms as, and pursuant to
documentation applicable to, the Revolving Facility (including the maturity date
in respect thereof) and (vii) any Incremental Term Facility shall be on terms
and pursuant to documentation to be determined, provided that (1) except to the
extent not prohibited by clause (v) above, to the extent such terms are not
consistent with the terms in respect of the Term Loan Facility, they shall not
be materially more restrictive, when taken as a whole, than those under the Term
Loan Facility (except (x) for covenants or other provisions applicable only to
periods after the latest final maturity date of the Term Loan Facility, (y) the
existing Lenders under the Term Loan Facility receive the benefit of such terms
or (z) such terms

 

B-4



--------------------------------------------------------------------------------

   are reasonably satisfactory to the Administrative Agent) and (2) to the
extent such documentation is not consistent with the documentation in respect of
the Term Loan Facility, it shall be reasonably satisfactory to the
Administrative Agent. Any Incremental Term Facility may provide for the ability
to participate on a pro rata or less than pro rata basis (on not more than a pro
rata basis) in any prepayments of the Term Loans under the Term Loan Facility.
The incurrence of any Incremental Facility shall not require the consent of any
Lender not participating in such Incremental Facility.    Notwithstanding
anything herein to the contrary, in the case of an Incremental Facility the
proceeds of which are to finance a Limited Condition Acquisition (as defined
below), at the Borrower’s election (an “LCA Election”), the tests in clauses
(ii), (iii) and (iv) in the immediately preceding paragraph may be tested at the
time the definitive documentation for such Limited Condition Acquisition is
executed in lieu of the date such Incremental Facility is initially made
available or incurred. In the case of any incurrence tests under the Facilities
Documentation, any further determination with respect to such incurrence tests
prior to the earlier of the consummation of such Limited Condition Acquisition
and the termination of such Limited Condition Acquisition will require the
Borrower to comply with such test on a pro forma basis assuming any Limited
Condition Acquisition with respect to which the Borrower has made an LCA
Election has been consummated and the applicable acquisition debt has been
incurred.    “Limited Condition Acquisition” means any acquisition or investment
the consummation of which by the Borrower or any of its subsidiaries is not
expressly conditioned on the availability of, or on obtaining, third party
financing. D. Refinancing Facilities:       The Facilities Documentation will
permit the Borrower to refinance Term Loans or Revolving Commitments from time
to time, in whole or part, with one or more new term loan A facilities (each, a
“Refinancing Term Facility”) or new revolving credit facilities (each, a
“Refinancing Revolving Facility”; the Refinancing Term Facilities and the
Refinancing Revolving Facilities are collectively referred to herein as
“Refinancing Facilities”), respectively, with the consent of the Administrative
Agent (not to be unreasonably withheld, conditioned or delayed), the Borrower
and the institutions providing such Refinancing Facility or with one or more
additional series of senior unsecured notes or notes that will be secured by the
Collateral on a pari passu basis with the Credit Facilities or junior lien
secured notes or loans that will be secured on a subordinated basis to the
Credit Facilities and to the obligations under any applicable senior secured
notes, in each case, which will be subject to a customary intercreditor
agreement reasonably acceptable to the

 

B-5



--------------------------------------------------------------------------------

   Administrative Agent, and the Borrower (such notes, “Refinancing Notes” and,
together with the Refinancing Facilities, the “Refinancing Indebtedness”);
provided that (i) any Refinancing Term Facility or Refinancing Notes do not
mature prior to the maturity date of, or have a shorter weighted average life to
maturity (excluding the effects of any prepayments of Term Loans reducing
amortization) than, the Term Loans being refinanced, have amortization or
mandatory redemption features (other than customary asset sale and change of
control offers or events of default) that could result in prepayments or
redemptions of such Refinancing Term Facility or Refinancing Notes prior to, the
date that is the maturity date of the Term Loans that are being refinanced,
(ii) any Refinancing Revolving Facility does not mature prior to the maturity
date of the Revolving Commitments that are being refinanced, (iii) the amount of
any Refinancing Indebtedness does not exceed the amount of indebtedness being
refinanced (plus any premium, accrued interest or fees and expenses in respect
of the refinancing thereof), (iv) any Refinancing Indebtedness is not guaranteed
by any subsidiaries of the Borrower that do not guarantee the Credit Facilities,
(v) any Refinancing Indebtedness is not secured by any assets other than the
Collateral, (vi) the terms and conditions of any Refinancing Indebtedness
(excluding pricing, interest rate margins, rate floors, discounts, fees and
optional prepayment or redemption provisions) are not materially more favorable
(when taken as whole) to the lenders or investors providing such Refinancing
Indebtedness than the terms and conditions of the Credit Facility being
refinanced (when taken as a whole) are to the applicable Lenders (as reasonably
determined by the Borrower in good faith) (it being understood this limitation
shall not restrict the addition of any financial maintenance covenant or other
terms and conditions to such Refinancing Indebtedness to the extent such
financial maintenance covenant or other terms and conditions, as the case may
be, are added to, or apply only after the maturity of, the Credit Facilities
remaining after the issuance of such Refinancing Indebtedness), and (vii) the
other terms and conditions of such Refinancing Indebtedness reflect market terms
and conditions at the time of incurrence or issuance (as reasonably determined
by the Borrower in good faith).

3. CERTAIN PAYMENT PROVISIONS

 

Fees and Interest Rates:    As set forth on Annex I. Optional Prepayments and
Commitment Reductions:    Loans may be prepaid and Revolving Commitments may be
reduced, in whole or in part without premium or penalty, in minimum amounts to
be agreed, at the option of the Borrower at any time upon one day’s (or, in the
case of a prepayment of Eurodollar Loans (as defined in Annex I hereto), three
days’)

 

B-6



--------------------------------------------------------------------------------

   prior notice, subject to reimbursement of the Lenders’ redeployment costs in
the case of a prepayment of Eurodollar Loans prior to the last day of the
relevant interest period. Optional prepayments of the Term Loans shall be
applied to the installments thereof as directed by the Borrower and may not be
reborrowed. Mandatory Prepayments:    Mandatory prepayments of Term Loans shall
be required from:    (a) 100% of the net cash proceeds from any non-ordinary
course sale or other disposition of assets (including as a result of casualty or
condemnation or sale/leaseback) by the Borrower and its subsidiaries in excess
of an amount to be agreed (subject to exceptions and reinvestment rights to be
agreed); and    (b) 100% of the net cash proceeds from issuances or incurrences
of debt by the Borrower and its subsidiaries (other than indebtedness permitted
by the Credit Facilities).    All mandatory prepayments of Term Loans will be
applied to the remaining installments thereof in inverse order of maturity or as
otherwise directed by the Borrower. Mandatory prepayments of the Term Loans may
not be reborrowed.    Any Lender may elect not to accept any mandatory
prepayment (any such amount, a “Declined Amount”). Any Declined Amount may be
retained by the Borrower. 4. COLLATERAL    Collateral:    Subject to exclusions
and limitations to be agreed and subject to the Limited Conditionality Provision
and the provisions of the immediately following paragraphs, the obligations of
the Borrower and the Guarantors in respect of the Credit Facilities and, at the
election of the Borrower, any swap agreements and cash management arrangements
provided by any person that is a Lender (or any affiliate of a Lender) on the
date such agreement or arrangement is entered into (or, in the case of
agreements or arrangements in effect on the Closing Date, on the Closing Date)
shall be secured by a perfected first priority security interest in all of its
tangible and intangible assets (including, without limitation, intellectual
property and all of the capital stock of its direct subsidiaries including the
Borrower (limited, in the case of CFCs and FSHCOs, to 65% of the voting equity
interests thereof)), in each case, other than Excluded Property (as defined
below) and subject to permitted liens and certain customary exceptions.    As
used herein, the term “Excluded Property” shall refer to the following: (a) any
rights or interest in any contract, lease, permit, license, or license agreement
covering personal property

 

B-7



--------------------------------------------------------------------------------

  of Borrower or any Guarantor if under the terms of such contract, lease,
permit, license, or license agreement, or applicable law with respect thereto,
the grant of a security interest or lien therein is prohibited as a matter of
law or under the terms of such contract, lease, permit, license, or license
agreement and such prohibition or restriction has not been waived or the consent
of the other party to such contract, lease, permit, license, or license
agreement has not been obtained (provided, that, the foregoing exclusions of
this clause (a) shall in no way be construed (x) to apply to the extent that any
described prohibition or restriction is ineffective under Section 9-406, 9-407,
9-408, or 9-409 of any applicable Uniform Commercial Code or other applicable
law, or (y) to apply to the extent that any consent or waiver has been obtained
that would permit the Administrative Agent’s security interest or lien to attach
notwithstanding the prohibition or restriction on the pledge of such contract,
lease, permit, license, or license agreement; (b) “margin stock”; (c) any United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law; (d) any fee owned real property and
any real property leasehold rights and interests; (e) motor vehicles and other
assets subject to certificates of title (except as to which perfection of the
security interest therein can be accomplished solely by the filing of a UCC
financing statement), letter of credit rights (except to the extent constituting
a support obligation for other Collateral as to which perfection of the security
interest in such other Collateral is accomplished solely by the filing of a UCC
financing statement) and commercial tort claims; (f) equity interests of
(x) unrestricted subsidiaries, immaterial subsidiaries, captive insurance
subsidiaries, not-for-profit subsidiaries, and special purpose entities in
connection with permitted securitization facilities or (y) any person (other
than a wholly-owned subsidiary) if such pledge would violate any restriction
(including, by any consent requirement) in its organizational or joint venture
documents or any contract binding on such person; and (g) any other asset to the
extent that the Administrative Agent (in consultation with the Borrower)
reasonably determines that the costs (including any adverse tax consequences) to
the grantors of providing such pledge are unreasonably excessive in relation to
the benefits to Administrative Agent or Lenders of the security afforded
thereby.   It is understood and agreed that (i) no actions in any non-U.S.
jurisdiction will be required to be taken to create any security interests in
assets located or titled outside of the U.S. or to perfect or make enforceable
any security interests in such assets (it being understood that there will be no
security agreements or pledge agreements governed under the laws of any non-U.S.

 

B-8



--------------------------------------------------------------------------------

   jurisdiction), (ii) landlord waivers and access agreements shall not be
required, (iii) deposit and securities account control agreements will not be
required and (iv) perfection by control shall not be required other than with
respect to promissory notes in excess of a principal amount to be agreed. 5.
CERTAIN CONDITIONS    Initial Conditions:    The availability of the Credit
Facilities on the Closing Date will be subject only to the Exclusive Funding
Conditions. On-Going Conditions:    Subject to the Borrower’s right to make an
LCA Election in connection with a borrowing under the Incremental Term Facility,
after the Closing Date, the making of each Loan and the issuance of each Letter
of Credit shall be conditioned upon (a) the accuracy in all material respects
(and in all respects if qualified by materiality) of all representations and
warranties in the Facilities Documentation and (b) there being no default or
event of default in existence at the time of, or after giving effect to, such
extension of credit. 6. DOCUMENTATION    Facilities Documentation:    The
definitive documentation for the Credit Facilities (the “Facilities
Documentation”) shall contain solely those representations and warranties,
covenants, events of default and conditions expressly set forth herein and shall
otherwise be consistent with this Term Sheet. Financial Covenants:    Limited to
the following (the “Financial Covenants”) and tested quarterly, beginning on the
last day of the fiscal quarter ending March 31, 2019:   

(a)   a maximum total leverage ratio (the “Leverage Ratio”), defined as the
ratio of (x) total indebtedness to (y) Consolidated Adjusted EBITDA (defined in
a manner consistent with Annex II hereto) of 4.00 to 1.00, with step-downs as
set forth in the table below:

 

    Fiscal Quarter Ending    Leverage Ratio   March 31, 2019 – June 30, 2019   
4.00 to 1.00   September 30, 2019    3.75 to 1.00   December 31, 2019 –
March 31, 2020    3.50 to 1.00   June 30, 2020 – September 30, 2020    3.25 to
1.00   December 31, 2020 and thereafter    3.00 to 1.00

 

   ; and

 

B-9



--------------------------------------------------------------------------------

  

(b)   a minimum fixed charge coverage ratio (the “Fixed Charge Coverage Ratio”),
defined as the ratio of (x) Consolidated Adjusted EBITDA to (y) total fixed
charges (defined in a manner to be agreed upon), of 1.25 to 1.00.

Representations and Warranties:    Limited to solely the following (applicable
to the Borrower and its restricted subsidiaries, to be made as provided in
“CERTAIN CONDITIONS” described above), subject, in each case, in all respects to
the Limited Conditionality Provision), in each case with customary materiality
qualifiers, thresholds, exceptions, limitations and qualifications to be
mutually agreed: financial statements (including pro forma financial statements)
(after the Closing Date with respect to financial statements of the Target);
absence of undisclosed liabilities (subject to a knowledge qualifier with
respect to the Target); no material adverse change (after the Closing Date);
corporate existence; compliance with material laws; corporate power and
authority; enforceability of Facilities Documentation; no conflict with law or
material contractual obligations; no material litigation; ownership of property;
liens; intellectual property; taxes; Federal Reserve regulations; ERISA;
Beneficial Ownership Regulation; anti-corruption laws and sanctions; Investment
Company Act; subsidiaries; use of proceeds; environmental matters; accuracy of
disclosure; creation and perfection of security interests; solvency as of the
Closing Date (and such representation and warranty to be consistent with the
solvency certificate attached to the Commitment Letter); and no Loan Party is an
EEA Financial Institution (to be defined in a customary manner). Affirmative
Covenants:    Subject to the Limited Conditionality Provision, and limited
solely to the following (applicable to the Borrower and its restricted
subsidiaries), in each case with customary materiality qualifiers, thresholds,
exceptions, limitations and qualifications to be mutually agreed: delivery of
annual and quarterly (other than the fourth quarter of any year) financial
statements (with extensions for periods to be agreed following the Closing
Date), accountants’ letters (which shall allow any “going concern” qualification
or exception as a result of current maturity of indebtedness or, with respect to
the Credit Facilities, non-compliance with any financial maintenance covenant),
annual budgets, compliance certificates and other information requested by the
Lenders (subject to customary carve-outs, including for attorney work product,
attorney-client privilege and confidentiality); payment of material taxes and
other material

 

B-10



--------------------------------------------------------------------------------

   obligations; continuation of business and maintenance of existence and
material rights and material privileges; compliance with laws and material
contractual obligations; compliance with anti-corruption laws and sanctions;
maintenance of property (other than ordinary wear and tear, casualty and
condemnation) and adequate insurance; maintenance of books and records; right of
the Lenders to inspect property and books and records; notices of defaults,
material litigation and other material events; compliance with environmental
laws; ERISA; designation of unrestricted subsidiaries; and further assurances
(including, without limitation, with respect to security interests in
after-acquired property). Negative Covenants:    Negative covenants will apply
to the Borrower and its restricted subsidiaries and will be limited solely to
the following (it being agreed that certain monetary baskets in the negative
covenants will include basket builders based on a percentage of Consolidated
Adjusted EBITDA, a percentage of total assets or leverage, as applicable):
limitations on: indebtedness (including guarantee obligations); liens; mergers,
consolidations, liquidations and dissolutions; sales of assets; dividends and
other payments in respect of capital stock (which, among other things, will
include a general basket for stock buybacks and other restricted payments,
subject to, after giving pro forma effect to such restricted payment, (i) the
Fixed Charge Coverage Ratio shall be greater than or equal to 1.25 to 1.00 and
(ii) the Leverage Ratio shall be less than or equal to the lesser of (x) 3.25 to
1.00 and (y) 0.50 to 1.00 inside of the financial covenant set forth in clause
(a) under the heading “Financial Covenants” above in effect at such time of
determination); acquisitions, investments, loans and advances (which will
include, among other things baskets for Permitted Acquisitions (as defined
below), a general investment basket in an amount to be agreed and baskets for
investments in unrestricted subsidiaries, joint ventures and other investments
in similar businesses, in each case, in an amount to be agreed); prepayments and
modifications of subordinated debt instruments; transactions with affiliates;
changes in fiscal year (provided that the fiscal year of any subsidiary of the
Borrower (including the Target and its subsidiaries) may be changed to match the
fiscal year of the Borrower); negative pledge clauses and clauses restricting
subsidiary distributions; changes in lines of business; and use of proceeds (as
to anti-corruption laws and sanctions).    “Permitted Acquisition” shall be
defined in the Facilities Documentation to mean any acquisition (including any
investment in any person which serves to increase the Borrower’s or a restricted
subsidiary’s ownership in such person), so long as (a) such acquisition is
permitted under the changes in line of business covenant, (b) no payment or
bankruptcy (with respect to the Borrower) event of default has

 

B-11



--------------------------------------------------------------------------------

   occurred and is continuing at the relevant time (as determined based on
whether the Borrower has made an LCA Election with respect to such acquisition),
(c) subject to the Borrower’s right to make an LCA Election, after giving pro
forma effect to such acquisition (and any incurrence or assumption of debt in
connection therewith), (i) the Fixed Charge Coverage Ratio shall be greater than
or equal to 1.25 to 1.00 and (ii) the Leverage Ratio shall be less than or equal
to the lesser of (x) 3.50 to 1.00 and (y) 0.25 to 1.00 inside of the financial
covenant set forth in clause (a) under the heading “Financial Covenants” above
in effect at such time of determination and (d) the acquired company and its
subsidiaries (other than any subsidiaries of the acquired company designated as
unrestricted subsidiaries) will become Guarantors and pledge their Collateral to
the Administrative Agent, in each case to the extent required pursuant to the
provisions of “Guarantors” and “Collateral” above; provided that the Facilities
Documentation shall have limitations on acquisitions of assets that do not
become Collateral and persons that do not become Guarantors. Events of Default:
   Limited solely to the following (applicable to the Borrower and its
restricted subsidiaries), and subject to certain grace periods to be agreed and
thresholds and materiality qualifications to be mutually agreed: nonpayment of
principal when due; nonpayment of interest, fees or other amounts after a grace
period to be agreed; material inaccuracy of a representation or warranty when
made; violation of a covenant (subject, in the case of certain affirmative
covenants, to a grace period to be agreed); cross-default to material
indebtedness (after all applicable grace and notice periods have expired;
bankruptcy events; certain ERISA events that would result in a Material Adverse
Effect; final and nonappealable material judgments (in excess of insurance and
third party indemnities); actual or asserted (by a Loan Party) invalidity of any
material guarantee or material security document or non-perfection of any
material security interest (other than to the extent a result of the action or
inaction of the Administrative Agent, the Lenders, the other secured parties
under the Facilities Documentation or their Related Parties); and a change of
control (the definition of which is to be agreed). Voting:    Amendments and
waivers with respect to the Facilities Documentation shall require the approval
of Lenders holding more than 50% of the aggregate amount of the Term Loans and
Revolving Commitments (the “Required Lenders”), except that (a) the consent of
each Lender directly affected thereby (but not the Required Lenders) shall be
required with respect to (i) reductions in the amount or extensions of the
scheduled date of any amortization or final maturity of any Loan,
(ii) reductions in the rate of interest or any fee or extensions of any due date
thereof, (iii) increases in the amount or extensions of the expiry

 

B-12



--------------------------------------------------------------------------------

   date of any Lender’s commitment (it being understood and agreed that the
Facilities Documentation will contain customary “amend to extend” provisions)
and (iv) changes in the pro rata sharing provisions and (b) the consent of 100%
of the Lenders shall be required with respect to (i) reductions of any of the
voting percentages, (ii) releases of all or substantially all the Collateral and
(iii) releases of all or substantially all of the Guarantors.    The Facilities
Documentation shall contain customary provisions for replacing or pay off Loans
and obligations in full owed to (as the Borrower shall elect) non-consenting
Lenders in connection with amendments and waivers requiring the consent of all
Lenders or of all Lenders directly affected thereby so long as the Required
Lenders shall have consented thereto, any “defaulting” Lender or any Lender that
has requested or is entitled to increased costs, taxes, etc. Assignments and
Participations:       The Lenders shall be permitted to assign all or a portion
of their Loans and commitments with the consent, not to be unreasonably
withheld, of (a) the Borrower, unless (i) (x) in the case of Term Loans, the
assignee is a Lender, an affiliate of a Lender or an approved fund and (y) in
the case of Revolving Commitments, the assignee is a Revolving Lender or (ii) a
payment or bankruptcy (with respect to the Borrower) event of default has
occurred and is continuing (provided that for any assignments of Term Loans for
which the Borrower’s consent is required, such consent shall be deemed to have
been given if the Borrower has not responded within ten business days of a
written request for such consent), (b) the Administrative Agent, unless a Term
Loan is being assigned to a Lender, an affiliate of a Lender or an approved
fund, and (c) any Issuing Lender, unless a Term Loan is being assigned. In the
case of a partial assignment (other than to another Lender, an affiliate of a
Lender or an approved fund), the minimum assignment amount shall be $1,000,000
(in the case of the Term Loan Facility) and $5,000,000 (in the case of the
Revolving Facility), in each case unless otherwise agreed by the Borrower and
the Administrative Agent. The Administrative Agent shall receive a processing
and recordation fee of $3,500 in connection with each assignment unless it
waives such fee in its discretion. The Lenders shall also be permitted to sell
participations in their Loans. Participants shall have the same benefits as the
selling Lenders with respect to yield protection and increased cost provisions,
subject to customary limitations (but not, in any event, in excess of the amount
the applicable selling Lender would have been entitled to, except to the extent
resulting from a change in law that occurs after the participant acquired the
applicable participation). Voting rights of a participant shall be limited to

 

B-13



--------------------------------------------------------------------------------

   those matters set forth in clause (a) in the first paragraph under the
heading “Voting” above with respect to which the affirmative vote of the Lender
from which it purchased its participation would be required. Pledges of Loans in
accordance with applicable law shall be permitted without restriction.
Assignments and participations may not be made or sold to (i) natural persons,
(ii) the Borrower and its subsidiaries, (iii) defaulting Lenders or
(iv) Disqualified Institutions; provided that the list of Disqualified
Institutions shall be made available to the Lenders, prospective Lenders, and
prospective assignees and participants (other than, in each case, any
Disqualified Institutions) upon request.    The Administrative Agent, in its
capacity as such, shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institution. Without limiting the
generality of the foregoing, the Administrative Agent, in its capacity as such,
shall not (x) be obligated to ascertain, monitor or inquire as to whether any
Lender or participant or prospective Lender or participant is a Disqualified
Institution or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to, or the restrictions on any exercise of rights or remedies of, any
Disqualified Institution. Yield Protection:    The Facilities Documentation
shall contain customary provisions (a) protecting the Lenders against increased
costs or loss of yield resulting from changes in reserve, tax, capital adequacy,
liquidity requirements and other requirements of law (provided that (i) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III, and (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder or
issued in connection therewith or in implementation thereof, shall in each case
be deemed to be a change in law, regardless of the date enacted, adopted, issued
or implemented) and from the imposition of or changes in withholding or other
taxes and (b) indemnifying the Lenders for “breakage costs” incurred in
connection with, among other things, any prepayment of a Eurodollar Loan (as
defined in Annex I) on a day other than the last day of an interest period with
respect thereto. Defaulting Lenders:    The Facilities Documentation shall
contain provisions relating to “defaulting” Lenders (including provisions
relating to reallocation of participations in, or the Borrower providing cash
collateral to support, Letters of Credit, to the suspension of voting rights and
rights to receive certain fees, and assignment

 

B-14



--------------------------------------------------------------------------------

   of the Revolving Commitments or Loans of such Lenders or payment of Loans and
obligations in full owed thereto (as the Borrower shall elect)). Bail-in
Provisions:    The Facilities Documentation shall contain customary EU bail-in
provisions. Expenses and Indemnification:    If Closing Date occurs, the
Borrower shall pay (a) all reasonable and documented out-of-pocket expenses of
the Administrative Agent and the Lead Arranger associated with the syndication
of the Credit Facilities and the preparation, execution, delivery and
administration of the Facilities Documentation and any amendment or waiver with
respect thereto (including the reasonable fees, disbursements and other charges
of counsel) and (b) all out-of-pocket expenses of the Administrative Agent and
the Lenders (including the fees, disbursements and other charges of counsel) in
connection with the enforcement of the Facilities Documentation, in each case,
subject to the limitations set forth in the Commitment Letter.    The
Administrative Agent, the Lead Arranger and the Lenders (and their affiliates
and their respective officers, directors, employees, advisors and agents) will
have no liability for, and will be indemnified and held harmless against, any
losses, claims, damages, liabilities or expenses (including the reasonable fees,
disbursements and other charges of counsel) incurred in respect of the financing
contemplated hereby or the use or the proposed use of proceeds thereof, except
(i) to the extent they are found by a final, nonappealable judgment of a court
of competent jurisdiction to arise from the gross negligence or willful
misconduct of the relevant indemnified person (or its related parties), (ii) to
the extent they are found by a final, nonappealable judgment of a court of
competent jurisdiction to arise from the breach of a funding obligation or other
material obligation under the Facilities Documentation by any indemnified person
or (iii) any disputes brought by an indemnified person against any other
indemnified person that do not involve an act or omission by the Borrower or any
of its affiliates (other than any claims against an indemnified person in its
capacity as the Administrative Agent or Lead Arranger). Governing Law and
Exclusive Forum:    New York; provided that the Merger Agreement Related Matters
shall be governed by, and construed in accordance with, the Merger Agreement
Governing Law. Counsel to the Administrative Agent and the Commitment Party:   
Simpson Thacher & Bartlett LLP.

 

B-15



--------------------------------------------------------------------------------

Annex I to Exhibit B

INTEREST AND CERTAIN FEES

 

Interest Rate Options:    The Borrower may elect that the Loans comprising each
borrowing bear interest at a rate per annum equal to:   

the ABR plus the Applicable Margin; or

  

the Adjusted LIBO Rate plus the Applicable Margin.

   As used herein:    “ABR” means the highest of (i) the rate of interest
publicly announced by JPMorgan as its prime rate in effect (the “Prime Rate”),
(ii) the NYFRB Rate from time to time plus 0.5% and (iii) the Adjusted LIBO Rate
for a one month interest period plus 1%.    “Adjusted LIBO Rate” means the LIBO
Rate, as adjusted for statutory reserve requirements for eurocurrency
liabilities.    “Applicable Margin” means, initially, 1.50%, if such Loans are
ABR Loans, and 2.50%, if such Loans are Eurodollar Loans.    The foregoing
margins applicable to such Loans shall be subject to change after financial
statements have been delivered for the fiscal quarter ending on or around
March 31, 2019, by reference to the Leverage Ratio as set forth in the attached
Pricing Grid.    “Federal Funds Effective Rate” means, for any day, the rate
calculated by the NYFRB based on such day’s federal funds transactions by
depositary institutions, as determined in such manner as the NYFRB shall set
forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as the federal funds effective rate,
provided that if the Federal Funds Effective Rate shall be less than zero, such
rate shall be deemed to zero for the purposes of calculating such rate.   
“Interpolated Rate” means, at any time, for any interest period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.



--------------------------------------------------------------------------------

   “LIBO Rate” means, with respect to any Eurodollar Borrowing for any interest
period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such interest period; provided that
if the LIBO Screen Rate shall not be available at such time for such interest
period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.    “LIBO Screen Rate” means, for any day and time, with
respect to any Eurodollar Borrowing for any interest period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for U.S. Dollars
for a period equal in length to such interest period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate as so determined would be less than zero,
such rate shall be deemed to zero for the purposes of calculating such rate.   
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to zero for the purposes of calculating such rate.   
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar Borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).    The Credit Documentation will contain
provisions to be mutually agreed (which, in any event, shall not require the
affirmative consent of any Lender) with respect to a replacement of the LIBO
Rate. Interest Payment Dates:    In the case of Loans bearing interest based
upon the ABR (“ABR Loans”), quarterly in arrears.    In the case of Loans
bearing interest based upon the Adjusted LIBO Rate (“Eurodollar Loans”), on the
last day of each relevant interest period and, in the case of any interest
period longer than three months, on each successive date three months after the
first day of such interest period. The Borrower may select interest periods for
Eurodollar loans of one, two, three or six months (or, if acceptable to all
relevant Lenders, twelve months or any shorter period); provided that, in the
case of any borrowings on the Closing Date, the Borrower may select an interest
period ending on a date to be agreed.

 

B-I-2



--------------------------------------------------------------------------------

Commitment Fees:    The Borrower shall pay a commitment fee calculated at a rate
per annum equal to, initially, 0.35% per annum on the average daily unused
portion of the Revolving Facility, payable quarterly in arrears.    The
foregoing commitment fee applicable to the unused portion of the Revolving
Facility shall be subject to change after financial statements have been
delivered for the fiscal quarter ending on or around March 31, 2019, by
reference to the Leverage Ratio as set forth in the attached Pricing Grid.
Letter of Credit Fees:    The Borrower shall pay a commission on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility on the
undrawn face amount of each such Letter of Credit. Such commission shall be
shared ratably among the Lenders (other than any defaulting Lenders)
participating in the Revolving Facility and shall be payable quarterly in
arrears.    A fronting fee equal to 0.125% per annum on the face amount of each
Letter of Credit shall be payable quarterly in arrears to the Issuing Lender for
its own account. In addition, customary administrative, issuance, amendment,
payment and negotiation charges shall be payable to the Issuing Lender for its
own account. Default Rate:    At any time when the Borrower is in default in the
payment of any amount of principal due under the Credit Facilities, such overdue
amount shall bear interest at 2% above the rate otherwise applicable thereto.
Overdue interest, fees and other amounts shall bear interest at 2% above the
rate applicable to ABR Loans. Rate and Fee Basis:    All per annum rates shall
be calculated on the basis of a year of 360 days (or 365/366 days, in the case
of ABR Loans the interest rate payable on which is then based on the Prime Rate)
for actual days elapsed.

 

B-I-3



--------------------------------------------------------------------------------

Pricing Grid

 

Level    Leverage Ratio   

Applicable
Margin

for Eurodollar
Loans

    Applicable
Margin for
ABR Loans     Commitment
Fee   I    Less than 1.00 to 1.00      1.75 %      0.75 %      0.25 %  II   
Greater than or equal to 1.00 to 1.00 and less than 2.00 to 1.00      2.00 %   
  1.00 %      0.30 %  III    Greater than or equal to 2.00 to 1.00 and less than
2.75 to 1.00      2.25 %      1.25 %      0.30 %  IV    Greater than 2.75 to
1.00      2.50 %      1.50 %      0.35 % 

 

B-I-4



--------------------------------------------------------------------------------

Annex II to Exhibit B

Consolidated Adjusted EBITDA

Consolidated Adjusted EBITDA will be calculated in a manner to be agreed but, in
any event, will include add-backs for the following:

 

  (1)

depreciation and amortization expense;

 

  (2)

interest expense (including amortization of financing fees, debt issuance costs,
interest or deferred financing or debt issuance costs, arrangement, commitment
or upfront fees and original issue discount);

 

  (3)

provision for taxes paid or payable;

 

  (4)

the amount of any restructuring charges or reserve (including those relating to
severance, relocation costs and one-time compensation charges), costs incurred
in connection with any non-recurring strategic initiatives and other business
optimization expenses (including incentive costs and expenses relating to
business optimization programs and signing, retention and completion bonuses and
any implementation of enterprise resource planning and technology initiatives
(including any expense relating to the implementation of enhanced accounting or
information technology functions)); provided that the aggregate amount of
adjustments permitted to be made pursuant to this clause (4) and clause
(14) below, shall not exceed 20% of Consolidated Adjusted EBITDA for any test
period (calculated before giving effect to such addbacks and adjustments);

 

  (5)

recruiting, signing, retention and completion bonuses and severance, relocation
costs, facilities start-up costs and transition costs;

 

  (6)

any extraordinary, unusual or non-recurring charges, expenses or losses
(including, without limitation, losses on asset sales and litigation fees,
costs, settlements, judgments and expenses);

 

  (7)

investment losses (minus investment gains increasing net income);

 

  (8)

non-cash impairment charges and expense (including all unit-specific, brand,
goodwill or other intangible impairment charges and expense);

 

  (9)

(a) fees, costs and expenses incurred in connection with the execution of the
Facilities Documentation and the other Transactions and fees, costs and expenses
incurred in connection with any amendment, restatement, waiver or other
modification of the Facilities Documentation and (b) all other
transaction-related expenses (including the fees, expenses and disbursements of
appraisers, consultants, advisors, brokers, accountants and counsel) and all
seller-related pre-closing and transaction-related costs and expenses relating
to any acquisition, investment, dividend, restricted payment, disposition,
recapitalization, merger, issuance, exchange or repayment of debt or equity or
early extinguishment of debt, hedging agreements or other derivative instruments
(in each case whether or not such transaction was successfully completed);

 

  (10)

[reserved];

 

  (11)

non-cash compensation charges and expense;

 

  (12)

other non-cash expenses or charges (other than any such non-cash charges that
represent an accrual or reserve for potential cash items in any future period)
(or minus other non-cash income or gains, other than any income representing an
accrual for income to be received in a future period);

 

  (13)

[reserved];



--------------------------------------------------------------------------------

  (14)

pro forma adjustments, including pro forma “run rate” cost savings, operating
expense reductions, operational improvements and other synergies (in each case,
net of amounts actually realized), related to (a) the Transactions that are
reasonably identifiable and projected by the Borrower in good faith to result
from actions that have been taken or with respect to which substantial steps
have been taken or are expected to be taken (in the good faith determination of
the Borrower) within 12 months of the Closing Date or (b) any acquisition
(including the commencement of activities constituting a business), disposition
(including the termination or discontinuance of activities constituting a
business) or other specified investment or transaction, or related to any
restructuring initiative, cost savings initiative or other initiative that are
reasonably identifiable and projected by the Borrower in good faith to result
from actions that have been taken or with respect to which steps have been taken
or are expected to be taken (in the good faith determination of the Borrower)
within 12 months of such transaction; provided that the aggregate amount of
adjustments permitted to be made pursuant to this clause (14) and clause
(4) above, shall not exceed 20% of Consolidated Adjusted EBITDA for any test
period (calculated before giving effect to such addbacks and adjustments)

 

  (15)

gains and losses due to foreign exchange adjustments;

 

  (16)

(a) all gains and charges as a result of, or in connection with, sales,
dispositions or abandonments of assets outside the ordinary course of business
(including, without limitation, asset retirement costs) and (b) charges from
disposed, abandoned, divested and/or discontinued assets, properties or
operations and/or discontinued operations (other than, at the option of the
Borrower, assets or properties pending the divestiture or termination thereof);

 

  (17)

expenses or charges related to any equity offering, permitted investment,
acquisition, disposition, recapitalization or incurrence of permitted
indebtedness (whether or not consummated);

 

  (18)

earn-out obligations incurred in connection with any permitted acquisition or
other investment and paid or accrued during the applicable period and any
related expenses;

 

  (19)

the amount of any charge that is reimbursable by any third party pursuant to
indemnification or expense reimbursement provisions or similar agreements or
insurance (whether or not then received so long as the Borrower in good faith
expects to receive such proceeds within the next four fiscal quarters);

 

  (20)

(a) any losses (or minus any gains) resulting from mark to market accounting of
swap contracts or other derivative instruments and (b) any net loss (less all
fees and expenses or charges related thereto) attributable to the early
extinguishment of indebtedness (and the termination of any associated hedging
arrangements and/or other derivative instruments);

 

  (21)

any loss or expense resulting from the effects of purchase accounting;

 

  (22)

other items recorded under “other income expense” in the Borrower’s financial
statements prepared in accordance with GAAP; provided that the aggregate amount
of adjustments permitted to be made pursuant to this clause (22), shall not
exceed 5% of Consolidated Adjusted EBITDA for any test period (calculated before
giving effect to such addbacks and adjustments); and

 

  (23)

proceeds of business interruption insurance in an amount representing the
earnings for the applicable period that such proceeds are intended to replace
(whether or not then received so long as the Borrower in good faith expects to
receive such proceeds within the next four fiscal quarters).

 

B-II-2



--------------------------------------------------------------------------------

EXHIBIT C

PROJECT SUPERNOVA

Conditions

The availability of the Credit Facilities shall be subject solely to the
satisfaction (or waiver by the Commitment Party) of the following conditions (in
each case, subject to the Limited Conditionality Provisions) (collectively, the
“Exclusive Funding Conditions”). Capitalized terms used but not defined in this
Exhibit C shall have the meanings set forth in the Commitment Letter to which
this Exhibit C is attached and in Exhibits A and B thereto.

1.    The Loan Parties shall have executed and delivered the Facilities
Documentation on terms consistent with the Commitment Letter (including the
Limited Conditionality Provisions) and otherwise reasonably satisfactory to both
the Loan Parties and the Commitment Party, and the Commitment Party shall have
received:

 

  a.

a customary legal opinion, customary officer’s closing certificates certifying
organizational documents and customary evidence of authorization and good
standing certificates in jurisdictions of formation/organization (to the extent
such concept exists in the applicable jurisdiction), in each case with respect
to the Borrower and the Guarantors, and a customary officer’s closing
certificate certifying satisfaction of the condition set forth in paragraphs 2,
3 and 4 of this Exhibit C;

 

  b.

a solvency certificate from the chief financial officer or other officer with
equivalent responsibility of the Borrower substantially in the form of Exhibit D
hereto; and

 

  c.

a customary borrowing notice (which shall not be required to include any
representation or statement as to the absence (or existence) of any default or
event of default).

2.    Since the date of the Merger Agreement, there shall not have occurred, or
be continuing, a Material Adverse Effect (as defined in the Merger Agreement).

3.    The Acquisition shall be consummated in all material respects in
accordance with the terms of the Merger Agreement substantially concurrently
with the initial funding of the Credit Facilities, without giving effect to any
amendments, consents, waivers or other modifications thereto that are materially
adverse to the Lenders or the Lead Arranger without the prior written consent of
the Commitment Party (such consent not to be unreasonably withheld, delayed,
denied or conditioned) (it being understood that (a) any reduction in the
purchase price of, or consideration for, the Acquisition is not materially
adverse to the interests of the Lenders or the Lead Arranger so long as such
reduction is less than 10% of the total amount thereof and (b) any increase in
purchase price shall be deemed to not be materially adverse to the Lenders or
the Lead Arranger so long as such increase is funded solely by cash on hand
(including as a result of drawings under the Revolving Facility in an amount not
to exceed $50.0 million) (it being understood and agreed that no purchase price,
working capital adjustment or similar adjustment provisions set forth in the
Merger Agreement shall constitute a reduction or increase in the purchase
price).

4.    The Specified Merger Agreement Representations and the Specified
Representations shall be true and correct in all material respects.



--------------------------------------------------------------------------------

5.    The Commitment Party shall have received (a) audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
(i) the Borrower and its subsidiaries for the fiscal years ending December 31,
2015, December 31, 2016 and December 31, 2017 and (ii) the Target and its
subsidiaries for the fiscal years ending March 31, 2016, March 31, 2017 and
March 31, 2018, and (b) unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of (i) the Borrower
and its subsidiaries, for each subsequent fiscal quarter ended after
December 31, 2017 and at least 45 days before the Closing Date (other than the
fourth fiscal quarter of any year) and (ii) the Target and its subsidiaries, for
each subsequent fiscal quarter ended after March 31, 2017 and at least 45 days
before the Closing Date (other than the fourth fiscal quarter of any year);
provided that filing of the required financial statements on form 10-K and form
10-Q by the Borrower will satisfy the foregoing requirements as to the Borrower
and its subsidiaries. The Commitment Party hereby acknowledges that it has
received (x) the financial statements referred to in clause (a) of this
paragraph, (y) the financial statements referred to in clauses (b)(i) for the
fiscal quarters ended March 31, 2018, June 30, 2018 and September 30, 2018, and
(z) the financial statements referred to in clauses (b)(ii) for the fiscal
quarters ended June 30, 2018 and September 30, 2018.

6.    The Administrative Agent shall have received, at least 3 days prior to the
Closing Date, all documentation and other information about the Loan Parties as
has been reasonably requested in writing at least 10 business days prior to the
Closing Date by the Administrative Agent or the Lead Arranger that they
reasonably determine is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act and the Beneficial Ownership Regulation. The
Commitment Party hereby acknowledges this condition has been satisfied as of the
date hereof in respect of the Loan Parties in existence as of the date hereof.

7.    All fees required to be paid on the Closing Date pursuant to the Fee
Letter and reasonable and documented out-of-pocket expenses required to be
reimbursed on the Closing Date pursuant to the Commitment Letter, to the extent
invoiced at least three business days prior to the Closing Date, shall have been
paid or shall have been authorized to be deducted from the proceeds of the
initial fundings under the Credit Facilities.

8.    Subject to the Limited Conditionality Provision, all documents and
instruments necessary to create and perfect a first priority security interest
(subject to liens permitted under the Facilities Documentation) in the
Collateral under the Credit Facilities shall have been delivered by the Loan
Parties to the extent required to be delivered by the Loan Parties on the
Closing Date.

9.    The Closing Date shall not occur prior to January 3, 2019.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

Form of Solvency Certificate

Date: [                    ]

Reference is made to Credit Agreement, dated as of the date hereof (“Credit
Agreement”), among the Borrower, the banks and other financial institutions from
time to time parties thereto as lenders, JPMorgan, as administrative agent, and
the other agents party thereto.

Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement. This certificate is furnished pursuant
to Section [    ] of the Credit Agreement.

Solely in my capacity as a Responsible Officer of the Borrower and not
individually (and without personal liability), I hereby certify, that as of the
date hereof, after giving pro forma effect to the consummation of the
Transactions:

 

  1.

The amount of the “present fair saleable value” of the assets of the Borrower
and its Subsidiaries, on a consolidated basis, will, as of such date, exceed the
amount of all “liabilities of such Persons, contingent or otherwise”, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors.

 

  2.

The present fair saleable value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis, will be greater than the amount that will
be required to pay the liability of the Borrower and its Subsidiaries, on a
consolidated basis, on its debts as such debts become absolute and matured,
taking into account refinancing alternatives.

 

  3.

The Borrower and its Subsidiaries, on a consolidated basis, will not have an
unreasonably small amount of capital with which to conduct their business.

 

  4.

The Borrower and its Subsidiaries, on a consolidated basis, will be able to pay
their debts as they mature.

For purposes of this Certificate, (i) “debt” means liability on a “claim,” (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) the amount of any contingent liability has been computed
as the amount that, in light of all of the facts and circumstances existing as
of the date hereof, represents the amount that would reasonably be expected to
become an actual or matured liability in the ordinary course of business.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate this as of the date first
written above.

 

[BORROWER] By:  

         

Name:   Title:  

 

D-2